PER CURIAM.
Upon a finding that appellant had violated the terms and conditions of her probation the trial court imposed concurrent fifteen-month sentences 'for the three offenses involved: possession of cocaine, possession of less than twenty grams of cannabis, and possession of drug paraphernalia. The finding of violation is not contested on appeal and is hereby affirmed. However, the sentences for possession of cannabis and possession of drug paraphernalia exceed the statutory maximum of one year. See §§ 775.082(4)(a), 893.13(1)(g), 893.147, Fla.Stat. (1987).
Accordingly, we remand this case for correction of the judgment and sentence. Appellant need not be present for this purpose.
CAMPBELL, C.J., and RYDER and DANAHY, JJ., concur.